Citation Nr: 1511610	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for disc syndrome due to trauma at T11 and T12 with back strain.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Drew Early, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In November 2011, the Veteran filed a timely Substantive Appeal (VA Form 9).  
  
In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In October 2014, the Board remanded this appeal for a new VA examination and an opinion on the impact of the Veteran's service-connected back disability on his employability.  After that development was completed, the RO furnished a December 2014 Supplemental Statement of the Case (SSOC) that denied an evaluation in excess of 20 percent for disc syndrome due to trauma at T11 and T12 and a TDIU.  Accordingly, the Veteran's VA claims file has been returned to the Board for further appellate proceedings.
   
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with this claim.  A review of the Virtual VA claims file reveals that the documents are either duplicative of the evidence in the VBMS claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal. 

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure [sic] compliance."  Id. 

I.  T11-T12 DISC SYNDROME

In October 2014, the Board remanded for a new VA examination to determine the current level of severity of the Veteran's disc syndrome due to trauma at T11 and T12.  A Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) was completed in conjunction with the Veteran's November 2014 VA examination.  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the Compensation and Pension (C&P) claims process.  DBQs are disease (condition) specific and are designed to be easy for C&P examiners to use, while succinctly providing the precise medical evidence needed to make decisions on veterans' disability benefits claims.  DBQs are designed to ensure adequate reports by including all ratings criteria for each condition.  See VHA Directive 2010-045, Introduction of Disability Benefits Questionnaires (DBQs) to Support the Compensation and Pension (C&P) Process, October 1, 2010. 

Although the November 2014 DBQ adequately addresses and identifies most of the medical criteria the Board needs to rate the Veteran's T11 and T12 disc syndrome, in reaching his conclusions, the examiner reviewed June 2014 and June 2011 MRIs of the lumbar spine and March 2014 plain films of the lumbosacral spine.  In the remarks, the examiner opined that the Veteran's physical examination and x-ray and MRI findings indicate that the Veteran has a mild to moderate, stable degenerative joint disease of the lumbar spine that is consistent with his age.  However, the Veteran is not service-connected for a lumbar spine disability; rather, the Veteran's service-connected disability relates to the thoracic spine, in particular T11 and T12, which is above the lumbar spine.  Thus, remand is required to ensure compliance with the Board's December 2014 remand to obtain the current level of severity of the Veteran's T11 and T12 disc syndrome.  See Stegall, 11 Vet. App. at 271.

The June 2014 and June 2011 MRIs generally show mild to moderate facet arthrosis and disc bulge at the L3-S1 area of the spine.  The March 2014 plain x-rays of the lumbosacral spine show moderate decrease of the height of the T9-10 and T10-11 intervertebral disks, but do not address T11-12.  Accordingly, on remand, appropriate imaging of the T11 and T12 area must be obtained that specifically evaluates and comments on this area.  After that imaging is complete, the examiner who performed the November 2014 examination should again opine on the current level of severity of the Veteran's T11 and T12 disc syndrome taking in to account the imaging studies.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  

The Board notes that the evidence of record shows that the Veteran has been complaining of and been treated for low back pain in the area of L3-S1; however, the Board must again emphasize that the Veteran is not service-connected for a disability of the lumbosacral spine.  The Board notes further that the RO incorrectly stated in its December 2014 SSOC that the Veteran's disc syndrome due to trauma at T11 and T12 is currently diagnosed as degenerative arthritis, lumbosacral spine.  Given that there is objective evidence that the Veteran has mild to moderate degenerative joint disease of the lumbar spine, on remand the examiner is also asked to opine on whether the Veteran's degenerative joint disease of the lumbar spine merits service connection on a secondary basis as due to the Veteran's service-connected T11 and T12 disc syndrome.


II.  TDIU

The Board begins by noting that in a September 2014 rating decision the RO denied the Veteran's claim for a TDIU because it was found that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  In its October 2014 remand, the Board added a claim for a TDIU based on the Veteran's testimony at his August 2014 Board hearing that he is unable to work due to his back.

In order to establish service connection for a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2014).  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The opinion of the November 2014 examiner regarding the Veteran's employability does not appear to consider the Veteran's service-connected T11 and T12 disc syndrome.  After noting that the Veteran stopped working in April 2013 when he was diagnosed with throat cancer, the examiner continued that the Veteran has not been able to work because of his back.  Later, the examiner opined that the Veteran's back condition on its own should not prevent gainful employment and referenced the Veteran's mild to moderate degenerative joint disease of the lumbar spine.  The examiner stated that, when he was diagnosed with throat cancer, the Veteran was started on multiple medications, including narcotics, and now is on so many narcotics that he is not able to function.  The examiner also stated that the Veteran's malignancy caused deconditioning and compromise of his back.  The examiner concluded by stating that, taking his condition as a whole, including his nonservice-connected conditions, he is not capable of gainful employment.  Thus, remand is required to ensure compliance with the Board's December 2014 remand to determine whether the Veteran is unemployable based solely on his service-connected disability, currently only the Veteran's T11 and T12 disc syndrome.  See Stegall, 11 Vet. App. at 271.

On remand, the VA examiner should provide an opinion on the impact of the Veteran's service-connected disability, currently only the Veteran's T11 and T12 disc syndrome, on the Veteran's employability.  The examiner should also give an opinion on whether the Veteran's narcotic usage is the result of the Veteran's service-connected T11 and T12 disc syndrome, or is related to the Veteran's nonservice-connected throat cancer.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by any nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected T11 and T12 disc syndrome, given his current skill set and educational background.  

The Board notes that the Veteran has been provided with notice of the requirements to substantiate a TDIU claim as required by the VCAA.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The Veteran also submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

VA medical records show that the Veteran received vocational and rehabilitation services.  On remand, the Veteran's vocational and rehabilitation folder should be requested.

In addition, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In the Board's October 2014 remand, records of any treatment for the back the Veteran received from the Atlanta, Georgia VA Medical Center (VAMC) dating since September 9, 2014 were requested; however, no treatment records after that date have been added to the Veteran's claims file.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any treatment for the back the Veteran received from the Atlanta VAMC dating since September 9, 2014.  All attempts to procure these records should be documented in the claims file.

2.  Obtain the Veteran's VA vocational and rehabilitation folder.

3.  Schedule the Veteran for appropriate imaging of the T11 and T12 area of the spine.  The imaging report is to specifically evaluate and comment on this area.

4.  Following the foregoing development, return the Veteran's file to the VA examiner who drafted the November 2014 report, if available, to obtain an addendum opinion.  If the examiner who drafted the November 2014 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

T11 and T12 Disc Syndrome

A.  With respect to the Veteran's T11 and T12 disc syndrome, the examiner is requested to provide the following opinions:

(i)  Provide the current level of severity of the Veteran's disc syndrome due to trauma at T11 and T12 and state which, if any, of your findings and opinions in the November 2014 examination report change in light of the imaging studies performed of the T11 and T12 area of the spine.

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

Back Disability OTHER than T11 and T12 Disc Syndrome

B.  With respect to a back disability other than T11 and T12 disc syndrome (e.g., degenerative joint disease of the lumbar spine), the examiner is requested to provide the following opinions:

(i)  Is it at least as likely as not (50 percent or greater probability) that such back disability other than T11 and T12 disc syndrome is caused by OR aggravated by the Veteran's service-connected T11 and T12 disc syndrome?  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

5.  Obtain an addendum opinion that addresses the impact of the Veteran's service connected T11 and T12 back disability (and lumbar disability if applicable) on his employability.  The examiner should also give an opinion on whether the Veteran's narcotic usage is the result of the Veteran's service-connected T11 and T12 back disability (and lumbar disability if applicable), or is related to the Veteran's nonservice-connected throat cancer.  

In opining on the impact of the Veteran's T11 and T12 back disability (and lumbar disability if applicable) on his employability, the examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by any nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected T11 and T12 back disability (and lumbar disability if applicable), given his current skill set and educational background.  

A complete rationale for all opinions expressed must be provided in the examination report.  The examiner should note the review of the claims file in the report.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




